﻿1.	 Mr. President, it is a great pleasure for me, on behalf of my country and on my own behalf, to congratulate you most sincerely on the excellent decision made in electing you to preside over the thirty-second session of the General Assembly. Your merits and experience ensure for our debates an expert guidance which will contribute to their success.
2.	I should like to pay a tribute to your predecessor, Mr. Hamilton Shirley Amerasinghe, the head of the delegation of Sri Lanka, for his excellent work as President of the thirty-first session. I also wish to salute Mr. Kurt Waldheim and to congratulate him on behalf of my country on being re-elected Secretary-General of our Organization. During the first year of his new term of office he has discharged effectively the duties imposed on him by his august office in a manner which has reflected his ability, his dignity and his work for world peace. This, together with his long experience in the international sphere, will enable us to carry out more easily the difficult tasks which no doubt will face us in the future.
3.	This year we welcome the Socialist Republic of Viet Nam and the Republic of Djibouti, Their presence among us brings us closer to the fall application of the cardinal principle of universality for our Organization.
4.	In my statement to this Assembly last year I expressed cautious optimism on the question of international peace and security, and some of the events that have occurred since then have confirmed that attitude.
5.	The progress achieved in regularizing the situation in Lebanon deserves particular mention. The factors involved led us to fear an extension of the conflict, and its confinement has clearly revealed the existence of a spirit of international responsibility, which all the nations here must welcome.
6.	The general situation in the Middle East shows signs of improvement. We hope that in due course the Geneva Peace Conference on the Middle East will be reconvened and that it will lead to agreements satisfactory to all the parties and will establish a permanent peace that, will enable the peoples concerned to resume ;he course of their development.
7.	While paying a well-deserved tribute to the late President of the Republic of Cyprus, Archbishop Makarios, my Government notes the stagnation in the situation in that country. The resolutions of the General Assembly do not appear to have given effective guidelines for the solution of that dangerous situation. A new effort should be made in the light of the additional factors that might be brought out in a more open and direct discussion of the problem among the parties directly concerned.
8.	We cannot fail to be concerned at the rising tensions among the great Powers. The risks of a direct confrontation between then are less than in the .past; nevertheless, a rise in those tensions has an adverse effect in the countries that are politically at the periphery, and our peripheral societies are inevitably victims of the tension.
9.	Nor can we fail to mention the warlike actions and the profound political disturbances on the African continent. Once more we have seen the direct effects of foreign intervention, which render the solution of conflicts more difficult because it introduces elements which do take account not of the interests of the countries primarily involved but rather of the neo-colonialist strategies and long-term interests of the countries that carry out the intervention.
10.	It is our hope that the African continent will develop politically and economically. That will, however, be difficult if foreign intervention persists. We would wish the path to that progress to be freely chosen by the will of the Africans and not imposed on them from outside. We once again energetically condemn intervention as contrary to the principles that should govern relations among peoples.
11.	My country was very pleased to note the signing of the treaties on the Panama Canal. We consider that to be an event of far-reaching historical implications that will favourably affect future relations between the United States and Latin America, which has always been in solidarity with Panama concerning its claim to complete sovereignty over its entire territory. 

12.	Closely linked to the tensions and interests of the great Powers, the arms race has received a new impetus which is turning disarmament into a meaningless concept. We deem it immoral for the great Powers to spend vast sums on arms to deal with situations they have themselves created. The policy of dangerous consumption that the constant preparation and replacement of arms by the great Powers represents transfers a substantial part of their costs to our economies and uses up resources that could better be used in raising the standard of living of mankind.
13.	Traditionally the promotion of international peace, the prohibition of war as a political instrument, the creation of zones set aside by law for peaceful uses and the gradual building of legal barriers to curb the arms race and the destruction caused by war have been an integral part of Latin American policy. In this connexion the legal history of Latin America has been markedly linked with the establishment of a more harmonious international order; to the devotion .to peaceful purposes of outer space, the Antarctic, the sea-bed and ocean floor beyond the limits of national jurisdiction; and to the establishment of a larger number of denuclearized zones, the first of which was located in our own central and South American continent.
14.	The Government of my country finds no justification for separating the foreign policy of the nation of Nicaragua from thos.3 principles and aims of the Latin American region. On the contrary, we consider that if any deviation is observed, every effort should be exerted to keep our continent on a course ever further from the use of force and more within the framework of law. In this respect we welcomed the recent signing by the United States of America of Additional Protocol I of the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Hatelolco). We are also pleased to observe the growing number of States which condemn the proliferation of nuclear weapons and other means of mass destruction.
15.	Accordingly, at the present session we shall support efforts intended to promote an international policy based
increasingly on peaceful relations among States and including the establishment of more zones of peace and the prohibition of nuclear weapons, treaties designed to achieve the complete prohibition of nuclear and thermonuclear tests, to prohibit the development of new weapons of mass destruction or to impose growing restrictions on the development of the capacity.
16.	For five years now the General Assembly has had before it an item on international terrorism. Certainly, the results achieved so far have been minimal. Meanwhile, terrorist crimes are on the increase. The number of innocent victims rises while our Organization cannot reach an agreement on the adoption of concrete and specific measures for the prevention and suppression of such acts. We believe in the value of human life, and we consider there can be no political or ideological justification for the destruction of human life.
17.	Last year the Federal Republic of Germany presented to the General Assembly for its consideration a proposed item concerning the drafting of an international convention against the taking of hostages, one of the acts of terrorism
most repugnant to world conscience. My country supported that proposal and was one of the members of the Ad Hoc Committee responsible for drafting the convention, which met during the month of August of this year. No substantive result was achieved at those meetings, and we therefore request that the mandate of the Ad Hoc Committee be renewed and that it be invited to continue its work in the years to come.
18.	Two months ago, the sixth session of the Third United Nations Conference on the Law of the Sea came to a close. In our statement of last year we expressed our trust that the sixth session would achieve the reconciliation of opposing positions and would formulate the rules for a new law of the sea that would be more just and equitable than that which has governed us traditionally. That trust was disappointed, and all we have from the sixth session is an integrated text drafted by the President which is far from having obtained the necessary consensus. Some Powers have come to consider that the sixth session was not only not an advance towards a solution but, rather, a step back.
19.	We deem the situation very grave, and we believe that before the next session, scheduled for next year, every effort must be made to arrive at a unified approach. In negotiations, no one can try to impose all his points of view. Conciliation must be sought so as to bring positions closer. In particular, we should like to point out that those countries must not yield to the temptation of losing patience and taking unilateral measures on matters which are still the subject of the debate. Such a course of action would make it far more difficult to arrive at a consensus and would greatly jeopardize good relations among States.
20.	Out of profound conviction Nicaragua advocates strict respect for human rights and international action to promote them. We believe that this respect for and promotion of human rights, as enshrined in the constitutional Charter of our Organization, is one of its basic purposes and is an unavoidable responsibility of Member States.
21.	We believe that the promotion of human rights must be undertaken at the universal level, without any attempt thereby to gain any political advantage. Otherwise, a noble cause would lose its meaning and be robbed of its ethical and moral basis. In particular, we attach great importance to the effective elimination of racial discrimination and of the exaggerated economic imbalances which create what is really de facto segregation. Such discrimination and segregation must be totally eliminated.
22.	However, the fact that some States claim that they strictly and fully observe human rights does not entitle them to set themselves up as judges of other countries, arrogating to themselves a function which nobody has conferred on them and which is contrary to the principles of non-intervention and of the legal equality of States.
23.	Last week the Government of Nicaragua declared that the exercise of all constitutional guarantees was fully restored. They had been suspended when a plot was discovered against the internal security of the country, a plot reflected in terrorist acts which were repudiated by the Nicaraguan people. The authorities, with the effective co-operation of our citizens, defended the peace in order to safeguard the political, social and economic stability of the democratic system of my Government.
24.	One of the. spheres of action in which the United Nations system has proved most valuable and effective has been in economic matters. The fundamental reason for its success is probably that in matters of this kind the institutional method of co-operation and negotiation has been adopted. Situations of international crisis have arisen largely when States have departed from that institutional method and instead adopted methods involving confrontation and undue interference in the affairs of others.
25.	It should be noted, purely by way of contrast, that in the political and social fields encompassed within the United Nations system, on the other hand, the method followed has not always been that of co-operation and negotiation; instead there has been a tendency to resort more to procedures of confrontation and undue interference in the internal affairs of other countries. As a consequence, there have been clear cases of friction and tension between the system and some Member States, cases which could have been avoided if a different institutional method had been used. It is to be hoped that in the future prudence will lead us to avoid establishing organs or departments on setting up agencies except under express terms of reference with strict rules of co-operation and collaboration with Member States.
26.	The Government of my country has carefully followed the North-South dialogue. We are convinced that those negotiations should continue on the basis of joint consideration of the problems which are of vital importance for the development of our countries and for the development of a more equitable and efficient world economy.
27.	It is natural for every country to follow the development of events in the economic field in the light of what concerns its own situation and for each country to try to obtain in the end the best possible position within an order in which there is keen competition. We must point out, however, that the limit of competition is the common interest, and once that limit is exceeded there can be no impunity for anyone. Accordingly, the developing countries should continue to intensify their co-operation and should not seek solutions which, while appearing to be general solutions, in fact have the effect of benefiting some developing countries at the expense of others.
28.	That is a situation that might easily arise in the negotiations on the problems of external indebtedness. We believe there is a broad scope for exploring an increase in official development assistance, improving the terms of trade, and transferring real resources from the developed to the developing sector, before taking measures that might lead to a higher cost of capital servicing in the future, a measure which, while giving merely a short breathing-space to countries affected by the high costs of debt servicing, would only help to increase the advantages already enjoyed by countries with a high level of capital accumulation, without providing a viable and final solution for the problem of capital formation in the developing countries.
29.	The year 1977 has demonstrated the continued process of the recovery of the world economy, and particularly the recovery of the most significant of the developed economies. The importance of that recovery is clear for my Government, since we need the highest possible level of international consumption for our goods. However, the most fortunate of the developed countries should not forget that that recovery was possible only at high cost to the developing countries, reflected in higher unemployment and underemployment, and in the greater prevalence of outside factors in the inflationary process.
30.	We believe that a reasonable price stability must be the target for the immediate effort of the international economic system. That stability, nevertheless, must not be interpreted as an obligation for the developing countries to maintain the situation of economic injustice to which they have been subjected. On the contrary, our greater importance in international trade should be sufficient reason to encourage all sectors to seek more equity in the benefits of the international economic activities.
31.	One of the reasons for the frustration, agitation and anxiety in our developing societies is precisely the fact that the injustice of the international economic order does not allow our Governments to set up a more equitable and just internal distribution system. When references are made to respect for human rights, this external factor, which carries so much weight in internal social and political questions, must not be overlooked. Here it is important to emphasize that to deny to countries that which is due them in justice and equity for the goods they export and to charge excessively high prices for the goods they import is a factor which has a powerful impact on the right to life, to development, to health and to education of the poorer peoples, and is therefore in itself a causal factor of the violation of the fundamental rights of the human being.
32.	My Government considers the food problem one of the most urgent for the international community because in itself it is one of the determining factors in the development of the human potential which has the most intimate and immediate impact on the possibilities of achieving that development. Among the national programmes for agricultural and food development, the Government of my country has taken the measures necessary for the discharge of its most immediate responsibilities in this respect by increasing production possibilities, through, among other means, the prevention of climatic disasters such as drought, as well as by maintaining broad access to and participation in the benefits of a greater production and better quality for the largest number of people. Furthermore, to the purely economic structure of the food market, we have added an institutional framework which has enabled us, gradually and continuously, to increase social security and assistance services so as to make available to the economically weaker sectors those services that will provide them with the basic physical conditions indispensable for dignified survival.
33.	I am pleased to affirm here that the development of our agriculture and of the food industry in our country has enabled us to continue to use our physical resources rationally to meet national needs; and that this sector of our economy has in percentage terms become the most important sector in context of our regional market.
34.	As regards our international policy, we shall continue to lend our support to the International Fund for Agricultural Development. We hope it will- start functioning soon so as to exercise a beneficial influence in those countries where the food shortage of the population is most acute.
35.	May I avail myself of this opportunity to express the gratitude of the Government of Nicaragua to UNDP for its continued valuable assistance in national plans. It is imperative that it have sufficient financial resources so as not to damage programmes drawn up earlier in reliance on UNDP assistance. We also wish to express our gratitude to UNICEF and to. the World Food Programme for the assistance given us in the past.
36.	As a developing country, we are convinced that one of the means of development is economic integration. Hence, we have lent cur full support to the restructuring of the Central American Common Market, and we are ready to study and analyse all the proposals which will lead to this end. Likewise, we have strengthened our links with other developing countries. We know well that co-operation among our countries is necessary and desirable. Since our problems are almost the same, we can better help and understand each other. My country will participate in the United Nations Conference on Technical Co-operation among Developing Countries for the reasons I have mentioned above, and in the hope of strengthening technical assistance, because the orderly transfer of technology in accordance with the needs of our countries is one of the means of accelerating our socio-economic development.
37.	Seven years ago this Assembly proclaimed the Second United Nations Development Decade. Half-way through the Decade a review took place. Now we are almost at the end of the period and the goals we set ourselves seven years ago have not yet been met. Many countries, instead of improving their situation, have lagged behind in their development either because of the high price of energy or because of the decline in the prices of their main exploit products which are nearly always primary products. Accordingly, we reiterate the need to establish the new international economic order as proclaimed by this Assembly, and for compliance by all countries with the Charter of Economic Rights and Duties of States  which filled a gap existing at the United Nations with regard to the international economic situation. Nicaragua is prepared to lend its full support to all efforts made toward a new economic order which will be just and equitable for all countries.
 



	

 
	
